                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                     )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )       No.    3:16-CR-90-TAV-CCS
                                               )
 JOHNNY DEWAYNE THOMAS,                        )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        Defendant asks to serve the remainder of his sentence on home confinement,

 apparently requesting compassionate release under 18 U.S.C. § 3582(c)(1)(A) [Doc. 37].

 However, contrary to his assertions, defendant has not demonstrated that he requested

 compassionate release from the warden of his facility, so he has failed to satisfy

 § 3582(c)(1)(A)’s exhaustion requirement.         Because the exhaustion requirement is a

 mandatory prerequisite to considering the merits of his request, defendant’s motion is

 DENIED without prejudice.

        A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”          United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). The First Step Act of 2018 amended § 3582(c)(1)(A) to modify one

 such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).

 Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A) only on

 a motion of the Director of the Bureau of Prisons. Now a court may modify a defendant’s



Case 3:16-cr-00090-TAV-CCS Document 38 Filed 07/28/20 Page 1 of 5 PageID #: 194
 sentence upon a motion by a defendant if the defendant has exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on defendant’s behalf

 or after the lapse of thirty (30) days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier. § 3582(c)(1)(A). If the defendant surmounts this

 preliminary hurdle, the Court may grant a sentence reduction “after considering the factors

 set forth in section 3553(a) to the extent that they are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the offense
        or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        Defendant apparently requests relief under § 3582(c)(1)(A)(i). But the Court need

 not address whether extraordinary and compelling reasons exist warranting defendant’s

 release because defendant has neither “fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” nor waited

 thirty (30) days “from the receipt of such a request by the warden of defendant’s facility”

 before bringing the instant motion. § 3582(c)(1)(A).

        Defendant posits: “All administrative remedies have been exhausted . . .” [Doc. 37

 p. 1] and, apparently in support, attaches various documents related to a Central Office

                                                2


Case 3:16-cr-00090-TAV-CCS Document 38 Filed 07/28/20 Page 2 of 5 PageID #: 195
 Administrative Remedy Appeal [Id. at 5–7]. His administrative appeal arose out of an

 incident in which he sustained physical injury as a result of a fall from a defective bunk

 [Id. at 5, 7]. According to the administrator, defendant alleged he “receive[d] inadequate

 and delayed medical care” after the fall and requested an investigation of medical staff and

 protocols, monetary compensation, and a sentence reduction [Id. at 5]. The administrator

 denied defendant’s request and, with respect to his request for a sentence reduction, advised

 defendant: “Any issues regarding a sentence reduction being made on your behalf should

 be addressed with your unit team as the Administrative Remedy Program is not the

 appropriate forum for making this request” [Id.].

        The administrator is correct. Defendant requested a sentence reduction through the

 improper administrative channel, which is insufficient to satisfy § 3582(c)(1)(A)’s

 exhaustion requirement. Distinct from the Administrative Remedy Program’s procedures,

 which are set forth in 28 C.F.R. §§ 542.10–19, the procedures for requesting compassionate

 release are set forth in 28 C.F.R. §§ 571.60–64 and require that defendants seeking

 compassionate release submit a request to the warden. See 28 C.F.R. § 571.61. The record

 contains no indication that defendant submitted a request to the warden of his facility

 requesting a motion for compassionate release in compliance with 28 C.F.R. § 571.61. Not

 having requested compassionate release from the warden pursuant to § 571.61, defendant

 has yet to take even the first step toward either “fully exhaust[]ing] all administrative rights

 to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

 having waited thirty (30) days “from the receipt of such a request by the warden of

                                                3


Case 3:16-cr-00090-TAV-CCS Document 38 Filed 07/28/20 Page 3 of 5 PageID #: 196
 defendant’s facility.” § 3582(c)(1)(A). As such, he has not satisfied § 3582(c)(1)(A)’s

 exhaustion requirement.

        Moreover, there is no indication that he pursued the claim he makes in the instant

 motion, that is, that he is entitled to relief in light of the COVID-19 pandemic and the

 potentially fatal risk the virus poses given his medical condition, in any administrative

 forum, proper or improper. See United States v. Girod, No. 5:15-087, 2020 WL 191242,

 at *3 (E.D. Ky. Apr. 21, 2020) (denying defendant’s § 3582(c)(1)(A) motion where the

 grounds for relief sought in the motion (i.e., the possibility that defendant might contract

 COVID-19 if not released) were not included as grounds for relief sought in prior

 administrative proceedings).     As the Sixth Circuit has suggested, the exhaustion

 requirement promotes “an orderly system for reviewing compassionate-release

 applications” and does not “incentivize[] line jumping.” United States v. Alam, No. 20-

 1298, 2020 WL 2845694, at *3 (6th Cir. June 2, 2020). It also “ensures that the prison

 administrators can prioritize the most urgent claims” and “investigate the gravity of the

 conditions supporting compassionate release and the likelihood that the conditions will

 persist.”   Id. at *4.   Because defendant apparently has not submitted a request for

 compassionate release to the warden, the warden has yet to consider defendant’s request

 and evaluate the conditions supporting his release offered here. As such, the Court’s

 consideration of defendant’s motion would disrupt the orderly system Congress established

 for evaluating compassionate release requests.




                                              4


Case 3:16-cr-00090-TAV-CCS Document 38 Filed 07/28/20 Page 4 of 5 PageID #: 197
        For these reasons, the Court finds that defendant has not satisfied the exhaustion

 requirement, which is a prerequisite the Court lacks the authority to waive. See id. at *2–

 3. Accordingly, defendant’s motion [Doc. 37] is DENIED with leave to refile upon his

 satisfaction of § 3582(c)(1)(A)’s exhaustion requirement.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             5


Case 3:16-cr-00090-TAV-CCS Document 38 Filed 07/28/20 Page 5 of 5 PageID #: 198
